        Case 1:06-cr-00593-SHS Document 330 Filed 07/08/20 Page 1 of 3



                                    /,6$6&2/$5,
                                     $WWRUQH\DW/DZ
                                9HVH\6WUHHW6XLWH
                               1HZ<RUN1HZ<RUN
                                OVFRODULODZ#HDUWKOLQNQHW
7(/                                                      )$;
                                      July 7, 2020

Honorable Sidney H. Stein
Southern District of New York                                 MEMO ENDORSED, p. 3
500 Pearl Street
New York, N.Y. 10007
via ECF l
                          Re: United States v. Marvel Strand,
                               06 Cr. 593 (SHS)
Your Honor:

       I write to request early termination of Marvel Strand’s term of supervised
release as he has successfully completed approximately a year and a half of the five
years that the Court imposed on January 4, 2008. (Exhibit A, judgment). Neither the
Probation Department, by Officer Jason Lehrman, or the government, by Peter Davis,
Esq. has an objection to this request.

                                Background
       Mr. Strand was charged with and plead guilty to selling crack in a drug
conspiracy, pursuant to 21 U.S.C. §846 and §841 (b)(1)(A) and possession of a weapon in
relation thereto. 18 USC §924c. At the time of Mr. Strand’s sentence the law that
triggered the mandatory minimum for crack only required fifty grams or more of crack.
Mr. Strand was twenty-five years old and had no criminal convictions when the Court
sentence him to the mandatory minimum of fifteen years. During his time in prison,
through good behavior and participating in programs, Mr. Strand gradually went from
being incarcerated in a penitentiary to a low security facility. He was released to a half-
way house in November, 2018 and after completing the required re-entry period, began
his term of probation supervision in February, 2019. Mr. Strand has been supervised by
Officer Jason Lehrman, who reported that he was fully compliant with his conditions.

                               Current status
         Mr. Strand is now thirty-seven years old. Since his release he has continued on
the path to rehabilitation by choosing to work with at risk youth in the Bronx. He felt so
driven to help kids “avoid the mistakes that he made” that he began to volunteer with
an anti-gun program that he found on his own. The program, Release the Grip, was so
pleased with Mr. Strand’s work that he was hired as a full time employee in January,
2020 after volunteering for several months. (Exhibit B, supervisor’s letter ) Mr. Strand
        Case 1:06-cr-00593-SHS Document 330 Filed 07/08/20 Page 2 of 3



goes out into the community distributing masks and literature. He works with at
risk youth in several areas, by encouraging kids to stay in school and helping them
to get identification documents, write resumes, and prepare for job interviews.
Through the program and related resources, he has been able to help some kids get
jobs. He talks with youth about avoiding gun and gang violence, counseling them on
alternatives and peaceful resolution. Mr. Strand finds the work especially fulfilling,
saying that “I feel that this is what I was meant to do.” He explains that his desire
to help kids like himself arose while he was in prison. At first he was bitter because
when he was on the street, there had been no one to help him. But he “spent time
with a lot of older guys” who challenged him to take responsibility for his own
choices, rather than seeking someone else to blame. Now, he strives to be the person
who is there, a support system, for kids who don’t have anyone to help them.

       Mr. Strand’s personal life is also going well. He began living with his partner,
Crystal Gonzalez, upon his release from half way house, in February, 2019. They have a
ten month old son together, Keonda Marvel Strand. Ms. Gonzalez worked as a home
care attendant before the onset of the pandemic, but has not been able to work for
months. Fortunately, Mr. Strand earns enough at his job to support his family.

        The Court has the discretion, after considering the factors set forth in 18 U.S.C.
§3553(a), to terminate probation and discharge the defendant after one year in the
interests of justice if the defendant’s conduct warrants termination. 18 U.S.C. §3564© )

        There is ample reason to grant Mr. Strands’s request for early termination.
Choosing to help kids who might otherwise end up committing crimes and in prison is
a clear indication that Mr. Strand will avoid engaging in that conduct himself. He
strives to be an example of how to live one’s life the right way by demonstrating with
his own experience that living the wrong way results in harsh consequences. Mr.
Strand’s life on the street and time in jail gives him the credibility he needs with kids
who need to hear from someone who has “been there”. They respect and listen to him
when he counsels them to make different choices that those he made.

        Serving a long sentence when one is young can make someone resentful, curtail
their ability to get a job, and move forward productively. Marvel Strand came through
his time in prison matured and inspired to help others. Of his own accord he found a
program where he has not only been able to make a contribution but has secured full
time employment. He deserves recognition and credit for those achievements.

       Being on supervised release imposes an unnecessary burden on Mr. Strand. He
cannot move, travel or make any significant changes in his life without the approval of
his probation officer. The Supreme Court has recognized that probation is a substantial


                                             
        Case 1:06-cr-00593-SHS Document 330 Filed 07/08/20 Page 3 of 3



restriction of an individual’s freedom. Gall v. United States, 552 U.S. 38, 48 (2007) and
United States v. Knights, 534 U. S. 112, 119 (2001) ("Inherent in the very nature of
probation is that probationer’s do not enjoy the absolute liberty to which every citizen
is entitled' " (quoting Griffin v. Wisconsin, 483 U. S. 868, 874 (1987))

      In light of all the foregoing, I respectfully request that the Court order
termination of Marvel Strand’s supervised release.


                                   Respectfully,


                                   Lisa Scolari


                                                       Request granted.

                                                       Dated: New York, New York
                                                              July 8, 2020




                                             
